UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1TO COMMISSION FILE NUMBER 1-10596 ESCO TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) MISSOURI (State or other jurisdiction of incorporation or organization) 43-1554045 (I.R.S. Employer Identification No.) 9900A CLAYTON ROAD ST. LOUIS, MISSOURI (Address of principal executive offices) 63124-1186 (Zip Code) (314) 213-7200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filerSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. ClassOutstanding at January 31, 2011 Common stock, $.01 par value per share26,561,721 shares PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ESCO TECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended December 31, Net sales $ Costs and expenses: Cost of sales Selling, general and administrative expenses Amortization of intangible assets Interest expense, net Other (income) expenses, net ) Total costs and expenses Earnings before income taxes Income tax expense Net earnings $ Earnings per share: Basic – Net earnings $ Diluted – Net earnings $ See accompanying notes to consolidated financial statements. ESCO TECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) December 31, September 30,2010 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ Accounts receivable, net Costs and estimated earnings on long-term contracts, less progress billings of $12,996 and $12,189, respectively Inventories Current portion of deferred tax assets Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term borrowings and current portion of long-term debt $ Accounts payable Advance payments on long-term contracts, less costs incurred of $31,694 and $19,547, respectively Accrued salaries Current portion of deferred revenue Accrued other expenses Total current liabilities Pension obligations Deferred tax liabilities Other liabilities Long-term debt, less current portion Total liabilities Shareholders' equity: Preferred stock, par value $.01 per share, authorized 10,000,000 shares - - Common stock, par value $.01 per share, authorized 50,000,000 shares, issued 29,889,147 and 29,839,343 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Less treasury stock, at cost: 3,334,986 and 3,338,986 common shares, respectively ) ) Total shareholders' equity Total liabilities and shareholders’ equity $ See accompanying notes to consolidated financial statements. ESCO TECHNOLOGIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Three Months Ended December 31, Cash flows from operating activities: Net earnings $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Stock compensation expense Changes in current assets and liabilities ) ) Effect of deferred taxes ) Change in deferred revenue and costs, net Pension contributions ) ) Other ) Net cash provided by operating activities Cash flows from investing activities: Additions to capitalized software ) ) Capital expenditures ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt - Principal payments on long-term debt ) ) Dividends paid ) - Other Net cash used by financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to consolidated financial statements. ESCO TECHNOLOGIES INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying consolidated financial statements, in the opinion of management, include all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the results for the interim periods presented. The consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all the disclosures required for annual financial statements by accounting principles generally accepted in the United States of America (GAAP). For further information, refer to the consolidated financial statements and related notes included in the Company's Annual Report on Form 10-K for the fiscal year ended September 30, 2010. The Company’s business is typically not impacted by seasonality; however, the results for the three-month period ended December 31, 2010 are not necessarily indicative of the results for the entire 2011 fiscal year.References to the first quarters of 2011 and 2010 represent the fiscal quarters ended December 31, 2010 and 2009, respectively. In preparing the financial statements, the Company uses estimates and assumptions that may affect reported amounts and disclosures.The Company regularly evaluates the estimates and assumptions related to the allowance for doubtful trade receivables, inventory obsolescence, warranty reserves, value of equity-based awards, goodwill and purchased intangible asset valuations, asset impairments, employee benefit plan liabilities, income tax liabilities and assets and related valuation allowances, uncertain tax positions, and litigation and other loss contingencies.Actual results could differ from those estimates. 2. EARNINGS PER SHARE (EPS) Basic EPS is calculated using the weighted average number of common shares outstanding during the period. Diluted EPS is calculated using the weighted average number of common shares outstanding during the period plus shares issuable upon the assumed exercise of dilutive common share options and vesting of performance-accelerated restricted shares (restricted shares) by using the treasury stock method. The number of shares used in the calculation of earnings per share for each period presented is as follows (in thousands): Three Months Ended December 31, Weighted Average Shares Outstanding - Basic 26,540 26,423 Dilutive Options and Restricted Shares Adjusted Shares - Diluted 26,709 Options to purchase 437,264 shares of common stock at prices ranging from $35.69 - $54.88 and options to purchase 578,544 shares of common stock at prices ranging from $35.69 - $54.88 were outstanding during the three-month periods ended December 31, 2010 and 2009, respectively, but were not included in the computation of diluted EPS because the options' exercise prices were greater than the average market price of the common shares. The options expire at various periods through 2014. Approximately 238,000 and 241,000 restricted shares were excluded from the computation of diluted EPS for the three-month period ended December 31, 2010 and 2009, respectively, based upon the application of the treasury stock method. 3. SHARE-BASED COMPENSATION The Company provides compensation benefits to certain key employees under several share-based plans providing for employee stock options and/or performance-accelerated restricted shares (restricted shares), and to non-employee directors under a non-employee directors compensation plan. Stock Option Plans The fair value of each option award is estimated as of the date of grant using the Black-Scholes option pricing model.Expected volatility is based on historical volatility of the Company’s stock calculated over the expected term of the option.The risk-free rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the date of grant.The expected dividend yield is based on historical dividend rates.There were no stock option grants during the first quarter of fiscal 2011.Pretax compensation expense related to the stock option awards was $0.1 million and $0.1 million for the three-month periods ended December 31, 2010 and 2009, respectively. Information regarding stock options awarded under the option plans is as follows: Shares Weighted Avg. Price AggregateIntrinsic Value (in millions) Weighted Avg. Remaining Contractual Life Outstanding at October 1, 2010 $ Granted - - Exercised ) $ $ Cancelled ) $ Outstanding at December 31, 2010 $ $ 1.4 years Exercisable at December 31, 2010 $ $ Performance-accelerated Restricted Share Awards Pretax compensation expense related to the restricted share awards was $1.0 million and $0.8 million for the three -month periods ended December 31, 2010 and 2009, respectively. The following summary presents information regarding outstanding restricted share awards as of December 31, 2010 and changes during the three-month period then ended: Shares Weighted Avg. Price Nonvested at October 1, 2010 $ Granted $ Nonvested at December 31, 2010 $ Non-Employee Directors Plan Pretax compensation expense related to the non-employee director grants was $0.1 million and $0.2 million for the three -month periods ended December 31, 2010 and 2009, respectively. The total share-based compensation cost that has been recognized in results of operations and included within selling, general and administrative expenses (SG&A) was $1.2 million and $1.0 million for the three-month periods ended December 31, 2010 and 2009, respectively.The total income tax benefit recognized in results of operations for share-based compensation arrangements was $0.5 million and $0.4 million for the three-month periods ended December 31, 2010 and 2009, respectively.As of December 31, 2010, there was $9.1 million of total unrecognized compensation cost related to share-based compensation arrangements.That cost is expected to be recognized over a remaining weighted-average period of 2.0 years. 4.INVENTORIES Inventories consist of the following: (In thousands) December 31, September 30, 2010 Finished goods $ Work in process, including long-term contracts Raw materials Total inventories $ 5.COMPREHENSIVE INCOME Comprehensive income for the three-month periods ended December 31, 2010 and 2009 was $10.6 million and $0.7 million, respectively.For the three-month period ended December 31, 2010, the Company’s comprehensive income was negatively impacted by foreign currency translation adjustments of $0.3 million and favorably impacted by interest rate swap gains of $0.1 million.For the three-month period ended December 31, 2009, the Company’s comprehensive income was negatively impacted by foreign currency translation adjustments of $0.2 million and favorably impacted by interest rate swaps of $0.5 million. 6. BUSINESS SEGMENT INFORMATION The Company is organized based on the products and services that it offers. Under this organizational structure, the Company has three reporting segments: Utility Solutions Group (USG), RF Shielding and Test (Test) and Filtration/Fluid Flow (Filtration).The USG segment’s operations consist of:Aclara Power-Line Systems Inc. (Aclara PLS), Aclara RF Systems Inc. (Aclara RF), Aclara Software Inc., and Doble Engineering Company (Doble). The Aclara Group is a proven supplier of special purpose fixed-network communications systems for electric, gas and water utilities, including hardware and software to support advanced metering applications.Doble provides high-end, intelligent diagnostic test solutions for the electric power delivery industry and is a leading supplier of partial discharge testing instruments used to assess the integrity of high voltage power delivery equipment.Test segment operations represent the EMC Group, consisting primarily of ETS-Lindgren L.P. (ETS) and Lindgren R.F. Enclosures, Inc. (Lindgren).The EMC Group is an industry leader in providing its customers with the ability to identify, measure and contain magnetic, electromagnetic and acoustic energy.The Filtration segment’s operations consist of: PTI Technologies Inc. (PTI), VACCO Industries (VACCO), Crissair, Inc. (Crissair) and TekPackaging LLC (TekPackaging).The companies within this segment primarily design and manufacture specialty filtration products, including hydraulic filter elements used in commercial aerospace applications, unique filter mechanisms used in micro-propulsion devices for satellites and custom designed filters for manned and unmanned aircraft. Management evaluates and measures the performance of its operating segments based on “Net Sales” and “EBIT”, which are detailed in the table below.EBIT is defined as earnings from continuing operations before interest and taxes. The table below is presented on the basis of continuing operations and excludes discontinued operations. (In thousands) Three Months ended December 31, NET SALES USG $ Test Filtration Consolidated totals $ EBIT USG $ Test Filtration Corporate (loss) ) ) Consolidated EBIT Less: Interest expense ) ) Earnings before income taxes $ 15,799 7.DEBT The Company’s debt is summarized as follows: (In thousands) December 31, September 30, 2010 Revolving credit facility, including current portion $ Short-term borrowings and current portion of long-term debt ) ) Total long-term debt, less current portion $ At December 31, 2010, the Company had approximately $171.5 million available to borrow under the credit facility, and a $50 million increase option, in addition to $29.8 million cash on hand.At December 31, 2010, the Company had $144 million of outstanding borrowings under the credit facility and outstanding letters of credit of $14.4 million.The Company classified $50 million as the current portion of long-term debt as of December 31, 2010, as the Company intends to repay this amount within the next twelve months; however, the Company has no contractual obligation to repay such amount during the next twelve months.The Company also had $1.5 million of short-term borrowings outstanding at December 31, 2010.The Company’s ability to access the additional $50 million increase option of the credit facility is subject to acceptance by participating or other outside banks. The credit facility requires, as determined by certain financial ratios, a facility fee ranging from 15 to 25 basis points per year on the unused portion.The terms of the facility provide that interest on borrowings may be calculated at a spread over the London Interbank Offered Rate (LIBOR) or based on the prime rate, at the Company’s election.The facility is secured by the unlimited guaranty of the Company’s material domestic subsidiaries and a 65% pledge of the material foreign subsidiaries’ share equity.The financial covenants of the credit facility also include a leverage ratio and an interest coverage ratio. 8.INCOME TAX EXPENSE The first quarter 2011 effective income tax rate was 31.6% compared to 35.1% in the first quarter of 2010.On December 17, 2010, the President of the United States signed into law the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 which reinstated the research tax credit retroactive to January 1, 2010.The net research credit recorded favorably impacted the first quarter 2011 income tax expense by $0.4 million, reducing the 2011 first quarter effective income tax rate by 2.8%.The Company estimates the annual effective income tax rate for fiscal 2011 will be approximately 36%. There was no material change in the unrecognized tax benefits of the Company during the three-month period ended December 31, 2010.The Company anticipates a $0.5 million reduction in the amount of unrecognized tax benefits in the next twelve months as a result of a lapse of the applicable statute of limitations. 9.RETIREMENT PLANS A summary of net periodic benefit expense for the Company’s defined benefit plans for the three-month periods ended December 31, 2010 and 2009 is shown in the following table.Net periodic benefit cost for each period presented is comprised of the following: Three Months Ended December 31, (In thousands) Defined benefit plans Interest cost $ Expected return on assets ) ) Amortization of: Prior service cost 3 3 Actuarial loss Net periodic benefit cost $ 10.DERIVATIVE FINANCIAL INSTRUMENTS Market risks relating to the Company's operations result primarily from changes in interest rates and changes in foreign currency exchange rates. The Company is exposed to market risk related to changes in interest rates and selectively uses derivative financial instruments, including forward contracts and swaps, to manage these risks.During the second quarter of 2009, the Company entered into two $40 million one-year forward interest rate swaps effective October 5, 2009 to hedge some of its exposure to variability in future LIBOR-based interest payments on variable rate debt.These interest rate swaps matured in October 2010.During the third quarter of 2010, the Company entered into a $60 million one-year forward interest rate swap effective October 5, 2010.All derivative instruments are reported on the balance sheet at fair value.The derivative instruments are designated as a cash flow hedge and the gain or loss on the derivative is deferred in accumulated other comprehensive income until recognized in earnings with the underlying hedged item.Including the impact of interest rate swaps outstanding, the interest rates on approximately 40% of the Company’s total borrowings were effectively fixed as of December 31, 2010. The following is a summary of the notional transaction amounts and fair values for the Company’s outstanding derivative financial instruments as of December 31, 2010. Average (In thousands) Notional Amount Receive Rate Average Pay Rate Fair Value Interest rate swap $ % % $ ) Fair Value of Financial Instruments The Company’s interest rate swaps are classified within Level 2 of the valuation hierarchy in accordance with FASB Accounting Standards Codification (ASC) 825, as presented below as of December 31, 2010: (In thousands) Level 1 Level 2 Level 3 Total Liabilities: Interest rate swaps $
